Electronically Filed
                                                        Supreme Court
                                                        SCWC-10-0000032
                                                        09-AUG-2012
                                                        10:47 AM



                        NO. SCWC-10-0000032


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        JACQUELINE TAMMAN, Respondent/Plaintiff-Appellee,


                                vs.


          SAMI TAMMAN, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

          (ICA NO. CAAP-10-0000032; FC-D NO. 07-1-1120)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

         (By: Recktenwald, C.J., Nakayama, and Acoba, JJ.,

      Circuit Judge Kim, in place of McKenna, J., recused,

  and Circuit Judge Del Rosario, assigned by reason of vacancy)


          Petitioner/Defendant-Appellant’s application for writ


of certiorari filed on June 28, 2012, is hereby rejected.


          DATED:   Honolulu, Hawai'i, August 9, 2012.

Samuel P. King, Jr., for           /s/ Mark E. Recktenwald

petitioner

                                   /s/ Paula A. Nakayama

Peter Van Name Esser for 

respondent                         /s/ Simeon R. Acoba, Jr.


                                   /s/ Glenn J. Kim 


                                   /s/ Dexter D. Del Rosario